        Case 2:18-cv-05034-GJP Document 37 Filed 06/26/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DIETRICH & ASSOCIATES, INC.,
                Plaintiff,
                                                        CIVIL ACTION
       v.                                               NO. 18-5034

JOHN R. NEISON, et al.,
                  Defendants.


                                      ORDER

      AND NOW, this 26th day of June, 2020, upon consideration of Defendants’

Motion for Summary Judgment (ECF No. 21) and Concise Statement of Material Facts

(ECF No. 31); Plaintiff’s Response (ECF No. 23) and Concise Statement of Material

Facts (ECF No. 35); Defendants’ Reply (ECF No. 25) and supplemental briefs by

Defendants (ECF No. 32) and Plaintiff (ECF No. 33) and following oral argument with

counsel for the parties (ECF No. 28), it is ORDERED that Defendants motion is

GRANTED only with respect Count V of Plaintiff’s Complaint and is DENIED in all

other respects. Plaintiff’s claims for unfair competition are DISMISSED.

                                              BY THE COURT:



                                              /s/ Gerald J. Pappert
                                              ________________________
                                              GERALD J. PAPPERT, J.
